FILED
                            NOT FOR PUBLICATION                             FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESSE STEPHEN KING,                              No. 13-16600

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02797-JAM-
                                                 DAD
  v.

W. BIGFORD; LESLIE CARTER,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       California state prisoner Jesse Stephen King appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging access-to-courts

and due process violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994), and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on King’s access-to-

courts claim because King failed to raise a genuine dispute of material fact as to

whether he suffered an actual injury as a result of the loss of his property. See

Lewis v. Casey, 518 U.S. 343, 350-53 (1996) (access-to-courts claim requires

showing of actual injury to a non-frivolous legal claim).

      The district court properly granted summary judgment on King’s due

process claim based on the unauthorized deprivation of property because King had

an adequate post-deprivation remedy under California law. See Barnett, 31 F.3d at

816 (“[A] negligent or intentional deprivation of a prisoner’s property fails to state

a claim under section 1983 if the state has an adequate post deprivation remedy.”).

To the extent that King’s due process claim is based on the authorized deprivation

of his property, defendants provided him with the process he was due. See Logan

v. Zimmerman Brush Co., 455 U.S. 422, 433-34 (1982) (due process must be

provided when a state procedure causes the deprivation of a property right).

      The district court did not abuse its discretion in denying King leave to

amend his complaint. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th

Cir. 2002) (reviewing for an abuse of discretion and stating that a district court

may deny a motion for leave to amend if permitting the amendment would unduly


                                           2                                     13-16600
delay the litigation or prejudice the opposing party).

      We do not consider issues that were not raised in the opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      King’s request for oral argument, set forth his October 9, 2014 motion, is

denied.

      AFFIRMED.




                                           3                                 13-16600